If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                             COURT OF APPEALS



FELISHA NEWBY,                                                     UNPUBLISHED
                                                                   August 1, 2019
               Plaintiff-Appellee,

v                                                                  No. 342741
                                                                   Macomb Circuit Court
AMERICAN ZURICH INSURANCE                                          LC No. 2017-003320-NI
COMPANY,

               Defendant-Appellant,
and

JOHN DOE and DONTA TILL,

               Defendants.



Before: GADOLA, P.J., and BOONSTRA and SWARTZLE, JJ.

PER CURIAM.

       Defendant, American Zurich Insurance Company (American), appeals by leave granted
the order of the trial court denying its motion for a qualified protective order (QPO) to enable
American to seek to conduct ex parte interviews with the physicians treating plaintiff, Felisha
Newby. We affirm.

                                           I. FACTS

         This is an action for personal protection insurance (PIP) benefits under Michigan’s no-
fault act, MCL 500.3101 et seq. On September 25, 2016, plaintiff allegedly was involved in a
motor vehicle accident. On that day, defendant Donta Till allegedly loaned her car to someone
as yet unidentified in this case, and referred to here as defendant John Doe. Doe, driving Till’s
car, allegedly crashed into plaintiff as she was driving in Warren, Michigan. Plaintiff allegedly
suffered injuries to her neck, back, shoulders, and knees as a result of the accident. At the time
of the accident, plaintiff was insured under a no-fault insurance policy issued by American. She




                                               -1-
sought PIP benefits from American for her medical care and treatment, which American refused
to pay.

        Plaintiff filed this action, alleging that American improperly withheld PIP benefits to
which she is entitled under its no-fault insurance policy. American filed an answer, denying
plaintiff’s allegations. Thereafter, American requested that plaintiff authorize a proposed QPO,
waiving her confidentiality rights and authorizing the disclosure to American of her personal
health information protected under the Health Insurance Portability and Accountability Act
(HIPAA).1 The parties agree that the proposed QPO would have authorized American to seek to
conduct ex parte interviews with plaintiff’s treating physicians regarding her medical condition
and treatment.

        Plaintiff declined to authorize the proposed QPO. American then filed a motion in the
trial court, requesting that the trial court issue the QPO. American argued that plaintiff had
waived her physician-patient privilege by filing the action for PIP benefits, thereby entitling
American to seek a QPO. Plaintiff argued that permitting American to conduct ex parte
interviews with her treating physicians would allow it unfettered access to all of her physicians
and medical records, regardless of relevance.

       The trial court denied American’s motion for the QPO without prejudice to American
again bringing the motion if the facts warranted. The trial court subsequently denied American’s
motion for reconsideration. This Court thereafter granted American’s application for leave to
appeal. Newby v American Zurich Ins Co, unpublished order of the Court of Appeals, entered
June 20, 2018 (Docket No. 342741).

                                        II. DISCUSSION

        American contends that the trial court abused its discretion in denying American’s
motion for a QPO. American argues that plaintiff’s waiver of her physician-patient privilege
entitles it to conduct ex parte interviews with her physicians under Michigan law, which favors
open, broad, and informal discovery practices. We review a trial court’s decision on a motion
for a protective order for an abuse of discretion. Holman v Rasak, 486 Mich. 429, 448 n 10; 785
NW2d 98 (2010). A trial court abuses its discretion when its decision “falls outside the range of
reasonable and principled outcomes.” Id. We review de novo the interpretation of court rules
and statutes. Muci v State Farm Mut Auto Ins Co, 478 Mich. 178, 187; 732 NW2d 88 (2007). In
this case, we disagree that the trial court abused its discretion in denying the motion for a QPO.

       American argues that it is entitled to ex parte interviews of plaintiff’s treating physicians
because insurers are entitled to seek ex parte interviews in other types of civil litigation. In
support, American points to Holman, and to Domako v Rowe, 438 Mich. 347; 475 NW2d 30
(1991), among other cases. In Holman, a case involving alleged medical malpractice, the


1
 HIPPA is codified at 29 USC 1181 et seq, 42 USC 300gg, and 42 USC 1320d et seq. McNeill-
Marks v MidMichigan Med Center-Gratiot, 502 Mich. 851, 852 n 3; 912 NW2d 181 (2018)
(ZAHRA, J., dissenting).


                                                -2-
plaintiff contended that HIPAA precluded the defendant from seeking an ex parte interview with
the plaintiff’s treating physician. Our Supreme Court disagreed, explaining that under Michigan
law, defense counsel was entitled to seek an ex parte interview with a plaintiff’s treating
physician once the plaintiff waived the physician-patient privilege. The Court held that ex parte
interviews, which are permitted under Michigan law, are also consistent with HIPAA
regulations, provided that “reasonable efforts have been made . . . to secure a qualified protective
order that meets the requirements of [45 CFR 164.512(e)(1)(v)].” Holman, 486 Mich. at 449
(quotation marks and citation omitted).2 Thus, as long as a treating physician has satisfactory
assurance that reasonable efforts have been made to obtain a QPO consistent with HIPAA, the
physician’s disclosure of protected health information during an ex parte interview does not
violate Michigan law or HIPAA. Holman, 486 Mich. at 446, 449 (holding that Michigan law is
not contrary to HIPAA, nor does HIPAA “preempt Michigan law concerning ex parte
interviews”).

         Holman reiterated the holding of Domako that, in the context of a medical malpractice
action, a defendant is permitted to seek an ex parte interview with a plaintiff’s treating physician
once the plaintiff has waived the physician-patient privilege. Holman, 486 Mich. at 436, citing
Domako, 438 Mich. at 361 (“Although the [Michigan Court Rules] are silent on informal
methods of discovery, prohibition of all ex parte interviews would be inconsistent with the
purpose of providing equal access to relevant evidence and efficient, cost-effective litigation”).
Holman also reiterated that a plaintiff who files a personal injury action, and who produces as a
witness his or her treating physician, is considered to have waived the physician-patient privilege
as to all treating physicians. Holman, 486 Mich. at 436-437, citing MCL 600.2157 and Domako,
438 Mich. at 361 (holding that while “confidentiality is adequately preserved by the physician-
patient privilege[, o]nce that privilege is waived, there are no sound legal or policy grounds for
restricting access to the witness”).

        This Court has held that this discovery practice is not limited to medical malpractice
actions. In Davis v Dow Corning Corp, 209 Mich. App. 287, 293; 530 NW2d 178 (1995), this
Court stated that “[n]othing in the Court’s reasoning in Domako regarding the propriety of ex
parte interviews with treating physicians is tied in any manner to the unique features of medical
malpractice cases. Instead, the Domako decision is . . . applicable in all types of civil litigation.”

       In this case, plaintiff initiated this action under the no-fault act, seeking PIP benefits from
American under the no-fault insurance policy it issued to her. American suggests that the
reasoning of Holman extends to an action brought under the no-fault act, and permits it to seek a
QPO to conduct ex parte interviews with plaintiff’s treating physicians. We agree. However, we
disagree with American’s assertion that the court rules, and not the no-fault act, control the
circumstances of a trial court granting or denying a QPO in an action seeking PIP benefits.




2
  Our Supreme Court also observed that “[n]othing in either HIPAA or Michigan law, however,
requires a covered entity to agree to an informal ex parte interview with defense counsel, or to
disclose health information during such an interview.” Holman, 486 Mich. at 449.


                                                 -3-
       In Muci, our Supreme Court discussed the scope of Michigan’s no-fault act, stating, in
pertinent part:

       [W]e have, without exception, emphasized the act’s comprehensive nature. What
       is unmistakable about this first-party payment scheme is that it was designed to
       cover contingencies that could arise, including, as relevant here, the process for
       making a claim, the procedures for investigation by the insurer, and the range of
       available enforcement tools. All of which are found within the four corners of the
       act. Thus, the legislative enactment in great detail dictated how injured parties are
       to make claims with “reasonable proof,” mandated rapid payment within 30 days
       by insurers if the proofs were reasonable, and established fraud prevention
       investigation and examination rights for insurers that worked in accord with
       those important goals. [Muci, 478 Mich. at 187-188 (footnote omitted) (emphasis
       added).]

         Thus, Muci emphasizes that the no-fault act provides, within the four corners of the act,
the methods available for an insurer seeking to investigate the validity of a claim. Id. The Court
in Muci further emphasized that no-fault cases are different from other types of civil litigation,
stating:

       The argument of the insured in this matter, which was adopted by the trial court
       and the Court of Appeals majority, has been that in spite of the Legislature’s
       obvious intent shown throughout the no-fault act to treat automobile accident
       cases falling within the scope of the act differently, these cases, and in particular
       this claim and investigation situation, should be seen as just another species of
       civil litigation subject to all the generally applicable court rules. While the court
       rules control matters on which the no-fault act is silent, they do not control
       matters specifically addressed by the act. [Id. at 189-190.]

        The Court in Muci rejected the argument that a case brought under the no-fault act should
be treated as merely a type of civil litigation subject to the court rules. Rather, our Supreme
Court emphasized that the court rules do not control on matters specifically addressed by the no-
fault act. Id. The Court also observed that Michigan’s Legislature included in the no-fault act
MCL 500.3159 to protect an insured from discovery practices that cause “annoyance,
embarrassment, or oppression.” Id. at 189. MCL 500.3159 provides:

               In a dispute regarding an insurer’s right to discovery of facts about an
       injured person’s earnings or about his history, condition, treatment and dates and
       costs of treatment, a court may enter an order for the discovery. The order may be
       made only on motion for good cause shown and upon notice to all persons having
       an interest, and shall specify the time, place, manner, conditions and scope of the
       discovery. A court, in order to protect against annoyance, embarrassment or
       oppression, as justice requires, may enter an order refusing discovery or
       specifying conditions of discovery and may order payments of costs and expenses
       of the proceeding, including reasonable fees for the appearance of attorneys at the
       proceedings, as justice requires.


                                               -4-
       In some respects, the language of MCL 500.3159 mirrors that of MCR 2.302(C), which
also seeks to protect against annoyance, embarrassment, or oppression in discovery. MCR
2.302(C) states:

              On motion by a party or by the person from whom discovery is sought,
       and on reasonable notice and for good cause shown, the court in which the action
       is pending may issue any order that justice requires to protect a party or person
       from annoyance, embarrassment, oppression, or undue burden or expense . . . [.]

Our Supreme Court in Holman observed that “a trial court retains its discretion under MCR
2.302(C) to issue protective orders and to impose conditions on ex parte interviews.” Holman,
486 Mich. at 447-448 (footnotes omitted). But our Supreme Court in Muci stated that “[w]hile
the court rules control matters on which the no-fault act is silent, they do not control matters
specifically addressed by the [no-fault] act.” Muci, 478 Mich. at 190.

         In this case, the parties do not dispute that plaintiff waived her physician-patient privilege
by filing this first-party claim for PIP benefits. See Holman, 486 Mich. at 436-437. American
then sought a QPO, ostensibly complying with the requirements of HIPAA that (1) plaintiff’s
treating physicians have satisfactory assurance that reasonable efforts have been made to obtain a
QPO consistent with HIPAA, (2) the QPO prohibits the parties from disclosing protected health
information for any purpose other than the litigation, and (3) the QPO requires the protected
health information be destroyed or returned to the healthcare physician at the conclusion of the
litigation. See Holman, 486 Mich. at 440. Plaintiff disputed American’s entitlement to the QPO,
creating a “dispute regarding an insurer’s right to discovery of facts” under MCL 500.3159. See
State Farm Mut Ins Co v Broe Rehab Servs, Inc, 289 Mich. App. 277, 281; 811 NW2d 1 (2010).

       Under MCL 500.3159, American was required to establish good cause for seeking the
discovery. At the motion hearing in this case, American confirmed that there was nothing
unusual about plaintiff’s case that warranted ex parte interviews with plaintiff’s treating
physicians. Without “a particular and specific demonstration of fact,” rather than “stereotyped
and conclusory statements,” American did not establish good cause to support its motion for a
QPO. See Muci, 478 Mich. at 192; MCL 500.3159.

        American argues that it is plaintiff’s burden under MCR 2.302(C) to demonstrate “good
cause” and to establish that justice requires the denial of the QPO. However, MCR 2.302(C)
applies to a motion by a party or by the person from whom discovery is sought” (emphasis
added). Under that court rule, the person from whom discovery is sought must provide
reasonable notice and show good cause when seeking protection from discovery; the trial court
may then issue “any order that justice requires to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense.” MCR 2.302(C). In this case,
however, plaintiff has not filed a motion seeking protection from discovery. Rather, American
sought a QPO from the trial court; under MCL 500.3159, the trial court is authorized, “in a
dispute regarding an insurer’s right to discovery of facts about an injured person’s earnings or
about his history, condition, treatment and dates and costs of treatment” to enter an order of
discovery, but only “for good cause shown.” Once good cause is shown, the trial court has
discretion to permit discovery, or to refuse or limit discovery, “to protect against annoyance,
embarrassment or oppression, as justice requires.” MCL 500.3159.

                                                 -5-
        Thus, although MCR 2.302(C) places a burden on a party seeking relief from discovery
to demonstrate good cause, under MCL 500.3159, it is American’s burden to establish that good
cause exists for the QPO that would allow it to conduct ex parte interviews with plaintiff’s
treating physicians. See Broe Rehab Servs, 289 Mich. App. at 282 (holding that the insurer
demonstrated good cause for its discovery request and was “not merely embarking on a fishing
expedition” where the insured’s medical service provider had a history of fraud and alleged
misdiagnoses of its patients).

        We recognize that “Michigan follows an open, broad discovery policy that permits liberal
discovery of any matter, not privileged, that is relevant to the subject matter involved in the
pending case,” Augustine v Allstate Ins Co, 292 Mich. App. 408, 419; 807 NW2d 77 (2011)
(quotation marks and citation omitted), and that, generally, “nothing precludes defense counsel
from seeking an ex parte interview with a plaintiff’s treating physician once the plaintiff has
waived the physician-patient privilege.” Holman, 486 Mich. at 449. However, the discovery
dispute in this action under the no-fault act is controlled by MCL 500.3159, and under that
statute an order of discovery is discretionary with the trial court upon a showing of good cause.

         We conclude that the trial court did not abuse its discretion by determining that American
failed to demonstrate good cause for the QPO. American presented no evidence that plaintiff
attempted to conceal any facts about her medical condition that would necessitate American
conducting ex parte interviews with plaintiff’s physicians, and it failed to provide any other
reason supporting the QPO. “Allowing discovery on the basis of conjecture would amount to
allowing an impermissible fishing expedition.” Augustine, 292 Mich. App. at 420. Accordingly,
the trial court did not abuse its discretion in denying, without prejudice, American’s motion for a
QPO. We note that the trial court’s denial of the motion without prejudice does not preclude
American from filing another motion for a QPO should the facts warrant it, or from pursuing
other modes of discovery from plaintiff’s treating physicians, such as depositions or
interrogatories, subject to the limitations of MCR 2.314.

       Affirmed.



                                                            /s/ Michael F. Gadola
                                                            /s/ Mark T. Boonstra
                                                            /s/ Brock A. Swartzle




                                                -6-